Citation Nr: 1626083	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  14-27 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1963 to February 1966. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board has reviewed the Veteran's records maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran had excessive noise exposure during service.

2. The Veteran is competent to report having experienced tinnitus since service.


CONCLUSION OF LAW

Tinnitus was incurred in active service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). In this case, as to the claim of service connection for tinnitus, the Board is granting in full the benefit sought on appeal. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II. Service Connection for Tinnitus

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic diseases of the nervous system, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For organic diseases of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires the chronic disease to have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends he is entitled to service connection for tinnitus. For the reasons stated below, the Board finds that service connection for tinnitus is warranted.

The Veteran contends that he was exposed to excessive noise during his service, resulting in tinnitus. He asserts that he has ringing in the ears that has been present since his exposure to noise in service. The Veteran contends that he was exposed to high pitched radios without ear protection while in service. See October 2012 Statement in Support of Claim. The Veteran also contends that he was exposed to occasional explosions while training in Korea also without ear protection. See December 2014 Informal Hearing Presentation.

Service treatment records do not show complaints of or treatment for tinnitus. However, the Veteran asserts that was exposed to acoustic trauma in service, and that he has continued to hear this noise and ringing in his ears since service. See October 2012 Statement in Support of Claim; see also December 2014 Informal Hearing Presentation. However, the Board is mindful that the absence of in-service evidence of a disability during service is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 

In addition to the Veteran's contentions, the Veteran's DD-214 indicates that the Veteran served as a Wireman in service, that he served one year and 17 days overseas, and that he received a sharpshooter (rifle) badge. Therefore, taking into consideration the Veteran's contentions along with his DD-214, the Board credits the Veteran as a reliable historian of his experiences and noise exposure in service. See Jandreau, 492 F.3d at 1377. For the reasons set forth above, the Board concedes that the Veteran was exposed to excessive noise in service. 

The evidence of record documents that the Veteran has current tinnitus inasmuch as the Veteran has credibly stated that he currently has ringing in his ears. See September 2012 VA examination report; see also Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that the veteran was competent to as to the ringing in his ears because ringing in the ears is capable of lay observation). Because tinnitus is observable by a layperson, the Board finds the Veteran's observation both competent and credible evidence of a current disability. 

Although the September 2012 VA examiner noted that the Veteran "reported tinnitus onset two years ago," the Veteran has since stated that he did not state such, and instead asserts that he stated to the examiner that "these symptoms began in service and have continued to this day" and that "it had worsened in the last two years." October 2012 Statement in Support of Claim; December 2014 Informal Hearing Presentation. Moreover, the Board notes that in a medical record dated January 1981, furnished by the Social Security Administration, the Veteran reported symptoms of ringing in the ears. 

The Board notes that the September 2012 examiner opined that it is "less likely than not" that the Veteran's tinnitus was caused by or a result of military noise exposure. The examiner's opinion was based on the following rationale:
"The Veteran reported tinnitus onset two years ago and not correlated to military noise exposure. In fact it is 40 years after military noise exposure. There is no hearing loss during military service to support the tinnitus claim. Tinnitus did not start during military service or as a result of military noise exposure." 
See September 2012 VA examination report.

However, the Board concedes the Veteran's military noise exposure, and the Board finds the Veteran to be an accurate historian when he asserts that he has experienced ringing in his ears since service, with worsening over the past two years. See Charles, 16 Vet. App. at 374. Additionally, the evidence since service does not indicate post-service acoustic trauma. Accordingly, any doubt regarding the onset of the Veteran's current tinnitus must be resolved in the Veteran's favor.

Furthermore, the Board again notes that absence of in-service evidence of a disability during service is not always fatal to a service connection claim. See Davidson, 591 F.3d 1313; Ledford, 3 Vet. App at 89. The Board recognizes that, in this case, the Veteran himself is of the opinion that such a link exists between his current tinnitus and active service. Therefore, although a lay person, the Veteran is capable of opining on such medical question because tinnitus is observable by a layperson. Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Jandreau, 492 F.3d 1372; Buchanon v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The Board is also particularly impressed with a notation in a medical record dated January 1981, furnished by the Social Security Administration, in which the Veteran reported symptoms of ringing in the ears.  This is significant in that it supports the Veteran's statement that he did not state a 2 year onset in the more recent September 2012 examination, and further solidifies a basis for finding a continuity of symptomatology.  

Following a review of the medical and lay evidence of record, the Board finds the competent and credible statements of the Veteran as to ongoing tinnitus since service to be of at least equal weight as the medical opinion. Therefore, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current tinnitus began in service. Accordingly, the Board resolves reasonable doubt in the Veteran's favor and finds that evidence of noise exposure, current tinnitus, and continuity of symptoms since his honorable period of service, support a grant of entitlement to service connection for tinnitus. See Walker, 708 F.3d 1331; see also 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran asserts that he has bilateral hearing loss as a result of his in-service acoustic trauma. The Veteran was afforded a VA audiological examination in September 2012; however, the Board remands this matter for an additional VA audiological examination. 

First, the Board remands this matter for a new VA examination for a clarification of the diagnosis. The September 2012 examiner provided an audiogram and measured and recorded puretone threshold values in decibels. The Veteran's purtone thresholds in the left and right ears indicated bilateral hearing loss disability for VA purposes under 38 C.F.R. § 3.385 (2015). However, the examiner reported that the "test results are no valid for rating purposes (no indicative of organic hearing loss)" because he "could not resolve difference between speech recognition testing and puretone average. Thresholds are elevated even after repeated measurements." the Veteran's speech discrimination score (Maryland CNC word list) did not indicate hearing loss. The examiner concluded that the Veteran did have sensorineural hearing loss (in the frequency range of 500-4000 Hz) in both the left and right ears, but with the notation that "the Veteran may have hearing loss at a level that is not considered to be a disability for VA purposes." Given that the examiner reported that the thresholds were elevated, the Board remands this matter for an additional VA examination for clarification as to whether the Veteran has a current diagnosis of bilateral hearing loss.

Second, the Board remands this matter for a new VA examination for an additional opinion as to the nexus between any diagnosed hearing loss disability and the Veteran's service. The September 2012 VA examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service. The examiner supported his opinion with the rationale that "there is evidence he did not suffer hearing loss during military service[,]"that "[h]e had a normal whisper test at entrance and normal auditory thresholds at separation[,]" that "[t]here was not a significant decrease in auditory thresholds during service as his thresholds were 0 or -5[,]" and that "[h]earing loss was ruled out at separation." Furthermore, the examiner found that the Veteran "does not correlate the hearing loss to military service."

However, as previously explained, the absence of in-service evidence of a disability during service is not always fatal to a service connection claim. See Ledford, 3 Vet. App. at 89. In fact, a lack of evidence in the Veteran's treatment records is an inadequate basis for a negative opinion. Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Instead, the Board notes that the Veteran contends that he was exposed to high pitched radios without ear protection while in service. See October 2012 Statement in Support of Claim. The Veteran also contends that he was exposed to occasional explosions while training in Korea also without ear protection. See December 2014 Informal Hearing Presentation. In accordance with the Veteran's contentions, the Veteran's DD-214 indicates that the Veteran served as a Wireman in service, that he served one year and 17 days overseas, and that he received a sharpshooter (rifle) badge. Therefore, again, taking into consideration the Veteran's contentions along with his DD-214, the Board credits the Veteran as a reliable historian of his experiences and noise exposure in service. See Jandreau, 492 F.3d at 1377. For the reasons set forth above, the Board concedes that the Veteran was exposed to excessive noise in service. Therefore, should the examiner diagnose the Veteran with hearing loss disability under 38 C.F.R. § 3.385, the examiner's opinion as to the etiology of the disability is to take into consideration the Veteran's assertions and conceded in-service acoustic trauma.

Last, additional medical evidence has been added to the record since the issuance of the statement of the case (SOC) in July 2014. Specifically, medical records from the Social Security Administration have been furnished and added to the Veteran's claims file. Because this evidence has not been considered by the AOJ and has not been reviewed by the medical examiner, this matter is remanded for consideration of such evidence by both the AOJ and the VA examiner.

Therefore, on remand, the examiner must consider the record in its entirety, determine the Veteran's current disability, and if found, opine as to whether the Veteran's hearing loss disability is related to the Veteran's service in light of his assertions as to hearing loss as a result of his exposure to the acoustic trauma in service. See Buchanan, 451 F.3d at 1336; see also Barr, 21 Vet. App. at 311; Stegall, 11 Vet. App. at 271; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Colvin v. Derwinski, 1 Vet. App. 171 (1991) (stating that VA adjudicators are not permitted to substitute their own judgment on a medical matter). 

Accordingly, the case is REMANDED for the following action:

1. Obtain any ongoing VA or private treatment records relevant to the claim. Should they exist, associate them with the electronic claims file.

2. After the above has been completed, the RO should schedule an appropriate VA examination to determine the nature and etiology of the Veteran's bilateral hearing loss disability. The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken. 

The examiner should provide an opinion addressing the following question: is it at least as likely as not (a fifty percent probability or greater) that the Veteran's bilateral hearing loss was incurred in or aggravated by service to include acoustic trauma in service?

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

In rendering the requested opinion, the examiner is instructed to specifically acknowledge the Veteran's noise exposure consistent with his duties in service. The examiner should view the Veteran as a reliable historian as to his service and his report of his activities in furtherance of his perceived loss of hearing. See Jandreau, 492 F.3d at 1377.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 328 (2010).

3. Ensure that the examination report is adequate. If it is deficient in any manner, return the report to the examiner as inadequate. Then, after conducting any other development deemed necessary, readjudicate the Veteran's claims. If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


